                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
 VERNESSA S. CUNNINGHAM and
 HERMAN CUNNINGHAM,

                   Plaintiffs,
                                                       CIVIL ACTION FILE
                      vs.
                                                      NO. 1:19-CV-02296-SDG
 WELLS FARGO BANK, NATIONAL
 ASSOCIATION, as trustee of the BANC OF
 AMERICA ALTERNATIVE LOAN TRUST
 2004-5; and, NATIONSTAR MORTGAGE
 LLC, d/b/a MR. COOPER,

                  Defendants.

                      ORDER COMPELLING DISCOVERY

   Plaintiffs’ Statements Regarding Discovery Dispute, dated October 10, 2019

and November 18, 2019, were brought before the Court for consideration pursuant

to duly noticed telephonic proceedings held on October 22, 2019 and December 3,

2019, respectively. The Court, having heard the arguments of the parties through

their counsel and having considered the full record and all submissions of counsel,

hereby ORDERS Defendants to supplement their responses to Plaintiffs’ pending

Interrogatories and Requests for Production as follows:
   1. Defendants’ Request for Production and Interrogatory Responses—
      general, boilerplate objections and privilege claims.

   Defendants’ general and non-particularized objections to Plaintiffs’ Requests

for Production and Interrogatories run afoul of this Court’s Standing Order and

are hereby STRICKEN. Further, given Defendants’ representation during the

December 3, 2019 telephone hearing that no information or documents responsive

to Plaintiffs’ pending discovery requests are privileged, Defendants’ objections on

privilege grounds are likewise STRICKEN. Defendants shall fully and completely

respond to each request for production and interrogatory or provide a specific

particularized objection to same.

   2. Request for Production No. 6—telephone recordings of Plaintiffs’, or
      their counsel’s, telephone conversations with Defendants’
      representatives.

   Defendants shall produce all recordings of Plaintiffs, or their counsel, all

telephone logs, and all transcripts thereof that are in their possession or within

their control.

   3. March 26, 2019 letter (Bates Nos. NSM Cunningham 001644-001647).

   Defendants shall produce an exact and complete copy of the March 26, 2019

letter (at least a portion of which was produced previously with Bates Nos. NSM

Cunningham 001644-001647), including its enclosures, or alternatively, a written
explanation of why an exact and complete copy cannot be located and produced

after conducting a diligent search.

   4. Response to Interrogatory No. 2—witness information.

   Defendants shall supplement their response to Interrogatory No. 2 by

providing reasonably detailed information regarding the witnesses that they have

identified in response to Interrogatory No. 1. Providing a general or generic

description of the witness’s knowledge, such as “knowledge regarding the

servicing of the loan,” is unacceptably vague and incomplete.

   5. Response to Interrogatory No. 7—foundational witnesses.

   If Defendants intend to tender evidence that relies on the testimony of a

foundational witness under Rules 803(6) or 902(11) of the Federal Rules of

Evidence, the identification of that evidence, and of the corresponding

foundational witness (including the competency of the witness to serve in this

capacity and the witness’s contact information), shall be supplied by the close of

the discovery period.

   6. Responses to Interrogatory Nos. 8 and 9—factual bases regarding denials
      of allegations in Plaintiffs’ Complaint and Defendants’ affirmative
      defenses.

   Defendants shall provide fulsome, particularized, and complete factual bases

underlying their denials of the identified allegations in Plaintiffs’ Complaint and
in support of their affirmative defenses.

   7. Response to Interrogatory No. 11—accounting for the loan.

   Defendants shall provide a fulsome, particularized, and factual basis for their

accounting concerning the subject mortgage loan, how the loan was boarded, and

how Defendants otherwise accounted for the subject mortgage loan.

   8. Response to Interrogatory No. 12—actions to investigate and respond to
      the Notice of Error.

   Defendants shall state with reasonable particularity each action that was

taken—including by whom, when, and where—to investigate and to respond to

Plaintiffs’ Notice of Error. The Court finds that providing a general or generic

description of an investigation, or merely making reference to a document, is

unacceptably vague and incomplete. Defendants shall also identify relevant dates,

activities, and related documents and data in their response.

   9. Response to Interrogatory No. 16—loan calculations.

   Defendants shall state with reasonable particularity each calculation that they

made to determine whether Plaintiffs were, or were not, in substantial compliance

with any obligation or duty under the terms of the subject loan. The Court finds

that providing a general or generic description of an investigation, or to identify a

document, is unacceptably vague and incomplete. Defendants shall also identify
relevant dates, activities, and related documents in their response.

   10. Response to Interrogatory No. 19—person(s) assisting with interrogatory
      responses.

   Defendants shall identify each non-attorney who assisted in preparing the

interrogatory responses, and they shall identify each interrogatory regarding

which each identified person assisted.

Additional Instructions

   Defendants are cautioned that lack of particularity in response to the

interrogatories and requests for production referenced herein may cause the Court

upon motion to strike or exclude Defendants’ answer or evidence, in whole or in

part, during a subsequent stage of this litigation. Additional sanctions, to include

the award of attorneys’ fees and costs, may also be considered.

   All of Defendants’ supplemental responses to Plaintiffs’ pending discovery

requests shall be in writing and all interrogatory responses shall be under oath.

Unless otherwise stated, Defendants shall serve their supplemental responses

pursuant to this Order on or before December 20, 2019.

   The Court hereby orders counsel to appear for a hearing to discuss any

outstanding discovery issues at 10:00 am on January 7, 2020, in Courtroom 1707.
If the parties agree that there is no need for such a hearing, Plaintiff’s counsel is

ordered to notify chambers at least 24 hours prior to the scheduled hearing.

      SO ORDERED this the 5th day of December 2019.



                                                     Steven D. Grimberg
                                                  United States District Judge
